Citation Nr: 0421704	
Decision Date: 08/09/04    Archive Date: 08/17/04

DOCKET NO.  01-07 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased (compensable) disability rating 
for service-connected headaches of uncertain etiology.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel




INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a September 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (the RO).

Procedural history

The veteran served on active duty from February 1980 to 
February 2000. 

In March 1999, the RO received the veteran's claim of 
entitlement to service connection for headaches (claimed as 
migraine headaches).  In a September 2000 rating decision, 
the RO granted service connection for headaches (denominated 
by the RO as headaches of uncertain etiology) and awarded a 
noncompensable disability rating therefor.  The veteran 
disagreed with the September 2000 rating decision and 
initiated this appeal.  The appeal was perfected with the 
timely submission of the veteran's substantive appeal (VA 
Form 9) in August 2001.  

In an April 2003 decision, the Board denied the veteran's 
claims of entitlement to service connection for five claimed 
disabilities.  The Board's decision as to those issues is 
final.  See 38 C.F.R. § 20.1100 (2003).  Action on the 
headache claim was deferred pending the Board undertaking 
additional development pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) [codified at 38 C.F.R. 
§ 19.9(a)(2) (2002)].  

In May 2003, before the Board could undertake any development 
on the headache claim, the United States Court of Appeals for 
the Federal Circuit (Federal Circuit), in Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003), invalidated portions of VA's development 
regulations.  The Federal Circuit specifically noted that 38 
C.F.R. § 19(a)(2) (2002) was inconsistent with 38 U.S.C.A. § 
7104(a) (West 2002) because it denied appellants a "review on 
appeal" when the Board considers additional evidence without 
having to either remand the case to the RO for initial 
consideration of the newly-developed evidence or obtain a 
waiver of the RO's consideration of the additional evidence 
in favor of immediate review by the Board.  See also Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Because of the Federal Circuit's decision, the Board must 
return the case to the agency of original jurisdiction so 
that the development may be completed.
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

Issues not on appeal

As noted above, in its April 2003 decision the Board denied 
claims of entitlement to service connection for a 
cardiovascular disorder, hypertension, a back disorder, a leg 
disorder and an ankle disorder.  The Board's decision is 
final.  See 38 C.F.R. § 20.1100 (2003).  Accordingly, those 
issues have been finally decided and will be addressed no 
further herein.


REMAND

The veteran is seeking an increased disability rating for his 
service-connected headaches, which are currently evaluated as 
noncompensably disabling.  For reasons which are expressed 
immediately below, the Board believes that additional 
evidentiary and procedural development is necessary.  

Reasons for remand

The VCAA

During the pendency of this appeal the Veterans Claims 
Assistance Act of 2000 (VCAA) was enacted.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  Among other things, 
the VCAA redefines the obligations of VA with respect to its 
duty to notify and assist the veteran in the development of 
his claim.  The VCAA is applicable to all claims filed on or 
after the date of its enactment, or filed before the date of 
enactment and not yet final as of that date.  

After a review of the record, the Board has determined that 
the RO has not notified the veteran of the provisions of the 
VCAA with respect to his headache claim, and crucially, has 
not informed him of which portion of the evidence is to be 
provided by the him and which part VA will attempt to obtain 
on his behalf.  The Board observes that the veteran was 
notified of the provisions of the VCAA with respect to other 
issues which are not before the Board, but has not addressed 
the evidence necessary to substantiate his headache claim, or 
the evidence necessary to substantiate an increased rating 
claim in general.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

On May 1, 2003, the Federal Circuit held that the regulation 
giving the Board direct authority to cure a procedural defect 
in an appeal by providing the claimant with notice under the 
VCAA, 38 C.F.R. § 19.9(a)(2)(ii), was invalid as contrary to 
the statutory authority, 38 U.S.C.A. § 5103(b).  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir.).  Thus, if, as here, the record has a 
procedural defect with respect to the notice required under 
the VCAA, this may no longer be cured by the Board.  
Accordingly, the Board must remand the case to the agency of 
original jurisdiction because the record does not show that 
the veteran was provided adequate notice under the VCAA and 
the Board is without authority to do so.  

Additional medical examination 

The veteran complained of headaches on occasion during his 
military service.  He underwent a comprehensive VA 
compensation and pension examination in July 2000, shortly 
after he left military service.  He complained of occasional 
headaches.  Physical examination was pertinently negative.  
The examiner diagnosed headaches of uncertain etiology.  This 
was the basis for the September 2000 RO grant of service 
connection for headaches.

In the introductory paragraph of the report of the VA general 
medical examination in February 2000, the examination is 
described as a screening examination, which "is not meant to 
elicit the detailed information about specific conditions 
that is necessary for rating purposes."  The record does not 
contain a more detailed examination which would be 
appropriate for rating purposes.  

Since that time, a period of over four years, there is no 
evidence concerning the severity of the veteran's headaches, 
or indeed if they still exist.  The Board notes that where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  In Proscelle v. Derwinski, 
2 Vet. App. 629 (1992), a four-year period had elapsed since 
the veteran's last medical examination of his service-
connected disability and his claim for an increased rating.  
The United States Court of Appeals for Veterans Claims found 
that before the claim could be fairly adjudicated, a medical 
examination to determine the current level of disability was 
required.  See also Schafrath v. Derwinski, 1 Vet. App. 589, 
595 (1991) ["Where the record does not adequately reveal the 
current state of the claimant's disability, a VA examination 
must be conducted"].
 
Under these circumstances, the Board believes that additional 
development of the evidence is necessary, to include 
scheduling the veteran for examination to determine the 
existence, nature and severity of any headache disorder.
See 38 C.F.R. § 3.159 (2003); see also Green v. Derwinski, 1 
Vet. App. 121, 124 (1991) [VA's duty to assist includes "the 
conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one"].

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:



1.  VBA should contact the veteran and 
determine whether he wishes to continue 
his appeal.  If so, VBA must assure that 
all notice and development required by 
the VCAA has been accomplished, including 
notifying the veteran of the evidence he 
needs to submit and that which will be 
obtained by VA.  

2.  The veteran should then be scheduled 
for an examination to determine the 
existence, nature and severity of the 
service-connected headaches.  The claims 
folder should be provided to the examiner 
for review in conjunction with the 
examination.  Diagnostic testing should 
be accomplished, if such is deemed to be 
necessary by the examiner.  This 
evaluation should include findings which 
address the rating criteria pertaining to 
headaches, including the presence or 
history of prostrating attacks, and their 
frequency and duration.  A report of the 
examination should be associated with the 
veteran's VA claims folder.

3.  After undertaking any additional 
development it deems to be necessary, VBA 
should readjudicate the claim.  If the 
decision is unfavorable to the veteran, a 
supplemental statement of the case should 
be issued, and the veteran and his 
representative should be given 
appropriate opportunity to respond.  The 
case should then be returned to the 
Board, if otherwise in order.  

The veteran has the right to submit additional evidence and 
argument on the matter  the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) [to be codified at 38 U.S.C. §§ 5109B, 7112].



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




